           Case 1:17-cv-10938-IT Document 109 Filed 03/18/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                                           )
SREYNUON LUNN,                             )
                                           )
              Petitioner,                  ) Civil Action No. 17-cv-10938-IT
      v.                                   )
                                           )
YOLANDA SMITH, Superintendent of           )
Suffolk County House of Correction,        )
et al.,                                    )
              Respondents.                 )

             ASSENTED-TO MOTION TO AMEND THE CASE SCHEDULE

   1. On April 3, 2019, the Court entered ECF No. 98, an Order setting forth the summary
      judgment briefing schedule. The schedule, inter alia, set Petitioner’s deadline to move for
      summary judgment to be 35 days after the Court’s denial of Petitioner’s discovery motion.
      ECF No. 98.

   2. On February 26, 2020, the Court entered ECF No. 103 denying Petitioner’s discovery
      motion.

   3. To allow the parties to completely brief the court on the factual and legal issues presented,
      Petitioner respectfully requests that the Court amend the case schedule as follows.
      Respondents consent.

           a. Petitioner’s motion for summary judgment shall be due April 15, 2020;

           b. Respondents’ opposition and cross-motion for summary judgment shall due June
              3, 2020;

           c. Petitioner’s opposition to Respondents’ cross motion for summary judgment and
              reply to Respondents’ opposition shall be due June 24, 2020; and

           d. Respondents’ reply to Petitioner’s opposition to the cross-motion for summary
              judgment shall be due July 15, 2020.

                             [SIGNATURE PAGE TO FOLLOW]
         Case 1:17-cv-10938-IT Document 109 Filed 03/18/20 Page 2 of 4



Dated: March 18, 2020               Respectfully submitted,

                                    By: /s/ Lindsey Sullivan
                                       Lindsey Sullivan (admitted pro hac)
                                       Vito A. Iaia
                                       Ropes & Gray LLP
                                       191 North Wacker Drive, 32nd Floor
                                       Chicago, Illinois 60606
                                       Tel: 312-845-1200
                                       lindsey.sullivan@ropesgray.com
                                       vito.iaia@ropesgray.com

                                       Matthew R. Segal (BBO # 654489)
                                       Laura Rótolo (BBO # 665247)
                                       Adriana Lafaille (BBO # 680210)
                                       American Civil Liberties Union
                                       Foundation of Massachusetts
                                       211 Congress Street, Suite 301
                                       Boston, MA 02110
                                       (617) 482-3170
                                       msegal@aclum.org
                                       lrotolo@aclum.org
                                       alafaille@aclum.org

                                       Laura Murray-Tjan (BBO # 649609)
                                       Federal Immigration Appeals Project,
                                       PLLC
                                       Six Beacon Street, Suite 900
                                       Boston, MA 02108
                                       (617) 580-1717
                                       laura@fiapboston.com

                                       Attorneys for Petitioner Sreynuon Lunn




                                       2
          Case 1:17-cv-10938-IT Document 109 Filed 03/18/20 Page 3 of 4




                            LOCAL RULE 7.1 CERTIFICATION

       Pursuant to Local Rule 7.1, Petitioner’s counsel conferred with counsel for Respondents
on March 18, 2020 to discuss the issues raised herein. Respondents’ counsel assented to the
motion.

                                                                   /s/ Lindsey Sullivan
                                                                   Lindsey Sullivan




                                CERTIFICATE OF SERVICE

        I, Lindsey Sullivan, hereby certify that, on March 18, 2020, the foregoing document was
filed through the Electronic Court Filing system and a copy thereof will be sent electronically to
the registered recipients and counsel of record as identified on the Notice of Electronic Filing.



Dated: March 18, 2020
                                                                   /s/ Lindsey Sullivan
                                                                   Lindsey Sullivan
            Case 1:17-cv-10938-IT Document 109 Filed 03/18/20 Page 4 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                                         )
SREYNUON LUNN,                           )
                                         )
               Petitioner,               ) Civil Action No. 17-10938-IT
       v.                                )
                                         )
YOLANDA SMITH, Superintendent of         )
Suffolk County House of Correction,      )
et al.,                                  )
              Respondents.               )



               (PROPOSED) ORDER TO AMEND THE CASE SCHEDULE

       Good cause appearing upon reading of the Assented-to Motion to Amend the Case

Schedule, it is hereby ORDERED that the proposed schedule is entered.



       IT IS SO ORDERED

Dated: __________________, 2020                   By: __________________________
                                                         The Honorable Indira Talwani
                                                         United States District Judge
